Citation Nr: 1712397	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  11-07 880	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) prior to March 18, 2011.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to August 1977 and from June 1979 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The claim for entitlement to TDIU was remanded by the Board in October 2015 for additional development.  

The Board notes that a VA Form 9 substantive appeal was submitted in March 2017 in relation to a claim for an earlier effective date for the rating assigned for depressive disorder and bipolar disorder, not otherwise specified.  The Board's review of the claims file reveals that the agency of original jurisdiction (AOJ) is still taking action on this issue, as the claim has not yet been certified to the Board.  The Board will not, therefore, accept jurisdiction over that issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

Throughout the appellate period prior to March 18, 2011, the Veteran's service-connected disabilities are shown to render him unable to obtain and maintain substantially gainful employment.   


CONCLUSION OF LAW

Throughout the appellate period beginning March 18, 2011, the criteria for entitlement to TDIU due to service-connected disability are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 4.16 (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a) (2016).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  C.F.R. § 4.16(b).  If such facts are present, the case should be submitted to the Director, Compensation Service for extraschedular TDIU consideration.  
38 C.F.R. § 4.16(b). 

In determining entitlement to a TDIU, the central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran filed the current claim for TDIU in February 2010.  In a November 2015 rating decision, a 100 percent disability rating was granted for service-connected depressive disorder, not otherwise specified, with bipolar disorder (herein depression), effective March 18, 2011.  As such, the Board will focus on entitlement to TDIU prior to March 18, 2011.  

Effective February 5, 2010, the Veteran's service-connected disabilities were rated as follows: depression, rated as 70 percent disabling; traumatic ventricular septal defect, repaired, rated as 60 percent disabling; status post fracture right patella with status post-surgery residuals, chondromalacia and severe patellofemoral osteoarthritis, rated as 10 percent disabling; scar, left eye, residual multiple facial laceration, rated as 10 percent disabling; deviated nasal septum to include allergic rhinitis, as noncompensable; and scars, residuals, multiple facial laceration, rated as noncompensable.  The combined disability rating beginning on that date is 90 percent.  As such, the schedular criteria for TDIU are met.  38 C.F.R. § 4.16(a).  

In the February 2010 VA examination, the Veteran reported that he last worked as a loss prevention manager for Sears in February 2005.  He indicated that he was unable to obtain and maintain employment due to his service-connected disabilities.  During a February 2010 VA joints examination, the Veteran reported that he was retired from his position at Sears since August 2005 due to his right knee and mental health conditions.  Records associated with a claim for Social Security Administration (SSA) disability benefits indicated that the Veteran's long work history as a security supervisor required him to supervise and protect work areas and detain people who were stealing.  He was required to walk, stand, sit, climb, and stoop in those positions for long periods of time.  He was also required to supervise people directly and to indirectly supervise the entire store.  

The February 2010 VA joint examiner found that the Veteran's right knee disability would prevent recreation and sports and had a moderate impact on activities such as dressing, bathing, traveling, and driving.  

A March 2011 opinion from Dr. J.A.J. indicated that the Veteran was totally and permanently unable to obtain gainful employment due to his mental and physical health disabilities as he had no industrial or social adaptability.  The opinion also indicated that the Veteran would be unable to drive or handle machinery or specialized equipment due to the medication used to treat his mental health disabilities and that he required aid and attendance around the clock.  Finally, the opinion stated that the Veteran's overall prognosis is extremely poor and that no improvement is expected.  

A September 2011 VA examination assessing the need for aid and attendance noted, in relevant part, that the Veteran required the use of crutches to walk and that he was able to walk a few hundred yards.  His cognition was unimpaired and he was determined to be able to manage his own financial affairs.  

An October 2011 VA mental health examination report noted the Veteran's history of exacerbations of his service-connected psychiatric symptoms, some of which resulted in hospitalizations, and specifically found the Veteran's disability to result in total occupational and social impairment.  The examiner noted depressed mood, anxiety, and impairment of short- and long-term memory, such as retention of only highly learned material, while forgetting to complete tasks.  The examiner also noted disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner was of the opinion that the Veteran needed aid and attendance to complete activities of daily living such as cooking, shopping for personal items, ambulation, driving a motor vehicle, and attending to personal hygiene, due solely to his mental condition.  

Based on the March 2011 opinion from Dr. J.A.J., and given that the record did not contain a VA opinion as to the impact of the Veteran's right knee disability or the impact of the frequent exacerbations of his mental health symptoms had on his employability prior to March 18, 2011, the Board requested in the 2015 remand that new medical opinions be obtained.  

In response to the Board's 2015 remand, a VA opinion was obtained in December 2015 specifically regarding the impact the Veteran's knee disability would have had on his ability to obtain and maintain gainful employment prior to March 18, 2011.  The VA examiner stated that the right knee would have prevented the Veteran from doing certain occupational activities that require standing for more than 10 minutes, frequent ambulation tasks, knee bending activities, as well as pushing, pulling, or carrying moderate to heavy objects.  

A mental health examination was also conducted in December 2015; however, the examiner stated that there was no history of hospitalizations due to mental health disabilities, which is clearly not correct.  An opinion was provided in January 2016, but the opinion evaluated the current severity of the mental health disability, not the impact the disability had on employability prior to March 18, 2011.  

Based on the foregoing, and resolving all doubt in the Veteran's favor, the Board concludes that the weight of the evidence is in favor of a finding of entitlement to TDIU prior to March 18, 2011.  The evidence, including the 2011 opinion from Dr. J.A.J., the 2011 knee and mental health examinations, and the December 2015 VA opinion regarding the right knee disability, demonstrates that the Veteran's mental and physical health symptoms would prevent him from obtaining and maintaining gainful employment.  His employment history, involving retail loss prevention management, would require him to be more physically and mentally capable than the evidence demonstrates he able was prior to March 18, 2011.  As such, the claim is granted.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

TDIU prior to March 18, 2011, is granted.  



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


